DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant argues on page 8 of the 3/4/2022 communication,
“In short, the combination of the teachings of Nakamura and Wildsmith does not disclose or suggest “capturing a marking carried by the lens of the initial optical article; and sending, by an electronic device, the identifier and an order for said new optical article,” as recited in independent claim 1, and similarly in independent claim 15.”

The examiner never claimed that either one of these references taken alone can teach or render obvious the claimed combination. But the two references, taken together, do in fact teach the claimed invention, and the combination is fairly straightforward and simple.

The first reference, Nakamura et al., teaches a generic ordering process that can apply to barcodes that have product identifiers that can be sent to an online ordering system. It doesn’t pertain specifically to a code on an ophthalmic lens, but neither does it exclude an ophthalmic lens. A product code taken from a barcode can be 



It is obvious that Wildsmith’s codes could be read by a system such as Nakamura’s and sent to an online order fulfillment platform to trigger the ordering of new lenses. This is not a particularly big leap, because:
(1) Nakamura’s ordering system works on all kinds of products. (That the barcodes are on advertisements is immaterial. They are simply barcoded identifiers of products and these identifiers can be fed into an online store.)
(2) Online ordering of lenses, including custom lenses, is old and conventional. In other words, plugging in lens identifiers into an online order fulfillment platform would not take anything new because online order fulfillment platforms that receive custom lens orders were already widespread at the time of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-16, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0278927) in view of Wildsmith et al. (US 10,359,643).
Nakamura et al. teaches (see especially figure 4) a generic ordering process that does not pertain specifically to ophthalmic lens. Nakamura et al. teaches that a code which represents a product can be scanned by an electronic device to cause an order for that product. 
Wildsmith teaches (see figure 4 for instance) that there can be indicia directly on an optical lens used for eyesight/vision correction. This indicia can be (claim 22 of Wildsmith et al.) a barcode. From column 6 of Wildsmith et al.: “Although the illustrated marking is numerical, non-numerical markings such as bar codes, data matrices and the like are lens features that can 


Thus Nakamura et al./Wildsmith et al. renders obvious claims that pertain generically to reordering a product without special processes that are unique to ordering ophthalmic lenses. Even though Nakamura et al. does not pertain specifically to ordering ophthalmic lenses, those claims, including claims 1-8, 10-13 and 15, which the examiner judges would be met or rendered obvious by Nakamura et al.’s generic reordering system in combination with Wildsmith et al., where the product is eyeglasses with an optical code thereon.

In other words, merely ordering a product replacement based on a product ID is very old and well-known in the art, and Wildsmith et al. shows that such an identifying mark can be on eyeglasses.

The examiner adds that even though some claims (such as claim 7) recite changing features, this step is still generic and doesn’t pertain to special customizations that might pertain to eyeglasses.
See for example Nakamura et al. figure 4. After the barcode has been scanned at s10 and the order information is transmitted to the e-commerce support system, the user will see an order screen s40. This enables the user to still adjust their order. 

If the ordering system was connected to Amazon.com for example (the largest online retailer in the world as of this writing), an order screen would permit adjustments to an order in terms of a range of parameters.
The motive’s for such customizations is to increase customer satisfaction and to better meet customer needs.
Re claim 14 and 21-23: It is widely appreciated that custom lenses are produced to order. At the time of the invention, many websites provided an online order fulfillment platform for custom lenses.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura/Wildsmith as applied to claim 1, in further view of Gottschald (US 5,967,879).
Lacking in Nakamura/Wildsmith is a teaching that barcodes yield information on eyeglass frames.
Gottschald teaches (column 4, lines 60-65) that eyeglass frame information can similarly be obtained from a barcode.
In placing an order based on a barcode placed on an object, it would have likewise been obvious in view of Gottschald to include eyeglass frame information in such an order, for ease of product ordering.

In sum, any product with an optical code thereon could ordered as Nakamura teaches, to make it easy for a customer to place an order.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876